United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2292
                                    ___________

Willie Lee Kent,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Ken Korpecki,                            *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: July 7, 1998
                               Filed: July 27, 1998
                                   ___________

Before McMILLIAN, HANSEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Willie Lee Kent, a Missouri prisoner, appeals from the district court&s1 grant of
summary judgment to Ken Korpecki in this 42 U.S.C. § 1983 action claiming that
Korpecki failed to protect him from being assaulted by two other inmates, and from its
order denying Kent&s motion for reconsideration.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
       After our de novo review, see Madewell v. Downs, 68 F.3d 1030, 1036 (8th Cir.
1995), we conclude that the district court&s grant of summary judgment for Korpecki
was appropriate, because the record does not evidence that Korpecki had sufficient
knowledge of the likelihood that Kent would be assaulted to render him liable for
damages under section 1983. See 8th Cir. R. 47B. We also conclude the district court
did not abuse its discretion in denying Kent&s motion for reconsideration. See Perkins
v. US W. Communications, 138 F.3d 336, 340 (8th Cir. 1998) (standard of review for
Fed. R. Civ. P. 59(e) motion); Sanders v. Clemco Indus., 862 F.2d 161, 169 & n.14
(8th Cir. 1988) (standard of review for Fed. R. Civ. P. 60(b) motion; Rule 60(b)
provides for extraordinary relief which may be granted only upon adequate showing of
exceptional circumstances).

      We deny Kent&s motion to enlarge the record on appeal and affirm the judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-